Title: Thomas Jefferson to LeRoy, Bayard & McEvers, 7 April 1816
From: Jefferson, Thomas
To: LeRoy, Bayard & McEvers


          
            Gentlemen
            Monticello Apr. 7. 16.
          
          I recieved, by our last mail only, your favor of Mar. 19. reminding me of a very ancient and very just debt to Messrs Van Staphorsts, and which I ought certainly long ago to have replaced to them, unasked. but, engaged constantly in offices of more expence than compensation, our means are ever absorbed as soon as recieved by the needy who press, while the indulgent lie over for a moment of greater convenience. yet ancient and just as is this debt, it presents itself at a moment when I am not prepared to meet it. I am a land holder, and depend on the income of my farms. three years of war & close blockade of the Chesapeak compleatly sunk the produce of those three years, and the year of peace which has followed has barely met arrearages and taxes. commerce and free markets being now restored to us, we may count on the future with more certainty. I shall be able to pay off one of my bonds at   the date of a year from this time, and one other each year after until the three are discharged. I hope that this arrangement will be acceptable to Messrs Van Staphorsts, and that their indulgence will not be withdrawn suddenly and all at once. with the forbearance I ask, I shall replace their money from annual income which I can spare, and be saved the regret of injuriously mutilating my landed property.it will give me great pleasure to learn that the measure of kindness hitherto shewn, will be filled up by so much further forbearance, as will make it in the end, as it was in the beginning, a salutary accomodation. Accept the assurance of my great esteem & respect
          Th: Jefferson
        